Citation Nr: 0004211	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  90-54 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a heart disorder as 
secondary to chronic anxiety reaction.

2.  Entitlement to service connection for a lung disorder as 
secondary to chronic anxiety reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. Frost, Counsel 


INTRODUCTION

The veteran served on active duty from January 1951 to 
February 1954.  

This appeal initially arose from a rating decision in 
February 1989 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  

In a decision of July 12, 1990, the Board of Veterans' 
Appeals (the Board) denied entitlement to service connection 
for a heart disorder and a lung disorder, and to a disability 
evaluation in excess of 10 percent for chronic anxiety 
reaction.  The veteran appealed the Board's decision to the 
United States Court of Veterans Appeals (the Court), which, 
in a memorandum decision, affirmed the Board's denial of 
service connection for a heart disorder and lung disorder on 
the basis of direct service incurrence, and the Board's 
denial of an increased rating for chronic anxiety reaction.  
The Court vacated the Board's denial of service connection 
for a heart disorder and a lung disorder as secondary to 
chronic anxiety reaction, and remanded the case to the Board 
for further proceedings.  [citation redacted].  

In a decision of September 13, 1993, the Board denied 
entitlement to service connection for a heart disorder and a 
lung disorder as secondary to chronic anxiety reaction.  In 
that decision the Board relied, in part, on an opinion 
requested from one of the Board's medical advisers.  The 
veteran appealed the Board's decision to the Court, which 
held that the Board's decision was not in compliance with the 
Court's decisions in Austin v. Brown, 6 Vet.App. 547 (1994), 
and Allen v. Brown, 7 Vet.App. 439 (1995).  

In Austin the Court held that, before relying on the opinion 
of a medical adviser, the Board must allow the claimant a 
reasonable opportunity to submit additional evidence in 
response.  In Allen the Court held that secondary service 
connection may be granted for the degree of aggravation to a 
nonservice-connected disorder which is proximately due to or 
the result of a service-connected disorder.  The Court 
vacated the Board's September 13, 1993, decision and remanded 
the case to the Board for compliance with the Court's 
precedents in the Austin and Allen cases.  [citation redacted].  

The Board notes that service connection is in effect for 
chronic anxiety reaction, evaluated as 10 percent disabling.  
As noted above, the Board's July 1990 denial of an increased 
rating for chronic anxiety reaction was affirmed by the Court 
in September 1992. 

In March 1996, the Board remanded this case to the RO in 
order to obtain clarifying medical information. The Board 
requested that, during a period of observation and evaluation 
at a VA facility, the veteran be examined by a cardiologist, 
a pulmonary specialist, and a psychiatrist, and that the 
physicians offer a joint opinion as to the relationship, if 
any, between service connected chronic anxiety reaction and 
non-service connected heart and lung disorders.  The case was 
returned to the Board in December 1997 without the requested 
joint medical opinion and, in February 1998, the Board again 
remanded the case to the RO for that purpose.  The requested 
development having been completed, the case was returned to 
the Board in December 1999.  


FINDINGS OF FACT

1. Chronic anxiety reaction did not cause and has not 
aggravated a heart disorder.

2. Chronic anxiety reaction did not cause and has not 
aggravated a lung disorder 



CONCLUSIONS OF LAW

1. A heart disorder is not proximately due to or the result 
of chronic anxiety reaction, and has not been aggravated 
by chronic anxiety reaction.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

2. A lung disorder is not proximately due to or the result of 
chronic anxiety reaction, and has not been aggravated by 
chronic anxiety reaction.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.310(a); Allen. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims of 
entitlement to secondary service connection for heart and 
lung disorders are "well-grounded" within the meaning of 
38 U.S.C.A. § 5107 (a).  That is, he has presented claims 
which are plausible.  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist the veteran mandated by 38 U.S.C.A. § 5107 (a).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder.  
38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 
439 (1995). 

The record discloses that in January 1978 at an emergency 
department of a private hospital the veteran complained of a 
sudden episode of tachycardia, with some difficulty in 
breathing.  He indicated that he had been depressed for 
several weeks.  An electrocardiogram showed supraventricular 
tachycardia with a rate of 160 per minute.  Diagnoses 
included supraventricular tachycardia and anxiety neurosis.  

In April 1988 the veteran was admitted to a VA medical 
center.  He stated that he had a sensation of the room he was 
in spinning around, episodes of double vision, and difficulty 
judging distances.  He reported a history of paroxysmal 
atrial tachycardia, which was controlled by Tenormin.  On 
examination there were mild diffuse wheezes of the lungs; his 
medication for reported asthma was adjusted.  Discharge 
diagnoses included history of paroxysmal atrial tachycardia, 
asthma, and posterior circulation transient ischemic attacks.  

A VA electrocardiogram in November 1988 was normal, and did 
not show paroxysmal atrial tachycardia or other pathological 
cardiac arrhythmias.  At a VA internal medicine examination 
in November 1988, diagnoses included history of previous 
paroxysmal atrial tachycardia and no organic heart disease 
found on examination.  

At a VA psychiatric examination in November 1988, diagnoses 
included generalized anxiety disorder and substance use 
disorder, alcoholism, recovering.  

In September 1989, Simon Gewolb, MD, a private family 
practice physician, reported that he had treated the veteran 
from September 1976 to July 1987 for chronic medical 
conditions, including cardiac arrhythmia and bronchial 
asthma/chronic obstructive pulmonary disease.  Dr. Gewolb 
opined that stress and the veteran's psychological problems 
might trigger or exacerbate those conditions.  

At the Board's request, in September 1999, the veteran was 
admitted to a VA Medical Center for a period of observation 
and evaluation by specialists in cardiology, pulmonary 
medicine, and psychiatry.

The cardiologist noted that the veteran had a history of 
paroxysmal atrial tachycardia, coronary artery disease, 
chronic obstructive pulmonary disease (COPD), and 
coccidiomycosis, and he had had an acute myocardial 
infarction (MI) in 1995, with coronary angioplasty.  On 
examination, pulse was 80 and regular; carotids were normal; 
S1 and S2 were normal, without murmur, gallop, tachycardia, 
or arrhythmia.  An electrocardiogram showed a normal rate of 
88 and evidence of an old inferior wall MI.  The pertinent 
diagnoses were coronary artery disease, with history of MI 
and angioplasty in the past, and paroxysmal atrial 
tachycardia in the past, none at the present time.

The pulmonary specialist noted that a chest X-ray and 
pulmonary function tests showed moderate obstructive airway 
disease.  Arterial blood gases revealed mild hypoxemia.  The 
veteran declined bronchodilator therapy, as he felt that his 
underlying lung disease did not restrict his daily 
activities.  Diagnoses included COPD, with moderate airway 
obstruction and mild hypoxemia.

The examining psychiatrist found that the veteran had 
generalized anxiety disorder in remission.  The veteran 
stated that his symptoms were well controlled with 
Clonazepam.  When he didn't take the medication, he felt 
tense and worried about having palpitations.  The 
psychiatrist found that nicotine addiction was the likely 
cause of the veteran's cardiac and pulmonary conditions.  
(Service connection is not in effect for residuals of 
nicotine dependence.)  The psychiatrist assigned a Global 
Assessment of Functioning (GAF) score of 90, which denotes 
absent or minimal symptoms.  The American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed., 1994). 

The cardiologist, pulmonary specialist, and psychiatrist 
reviewed the veteran's medical records in the claims file and 
conferred among themselves.  They offered a joint opinion 
that it is not at least as likely as not that service 
connected chronic anxiety reaction was caused by or has been 
aggravated by a heart disorder, or a lung disorder, or both.

The Board finds that the opinion of the three medical 
specialists has greater probative value than the opinion in 
1989 by Dr. Gewolb, the family practice physician who thought 
that stress or psychological problems caused or exacerbated 
heart and lung disease.  The three specialists reviewed the 
veteran's medical records, reported detailed clinical 
findings, observed the veteran in a hospital setting, and all 
reached the same conclusion: that the veteran's service 
connected anxiety reaction, which is now in remission, did 
not cause or aggravate heart or lung disease.  The Board 
accepts the cogent opinion of the specialists and, therefore, 
entitlement to secondary service connection for heart and 
lung disorders is not established.  38 C.F.R. § 3.310(a), 
Allen.

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply in 
this case.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a heart disorder as secondary to 
chronic anxiety reaction is denied.

Service connection for a lung disorder as secondary to 
chronic anxiety reaction is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

